Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 objected to because of the following informalities:  “… an second autonomous vehicle…” should read --… a second  --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "…applying the autonomous vehicle data portion…" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will take this limitation as --… applying an autonomous vehicle data portion…--. 
Claim 3 recites the limitation "… providing the trained neural network model…" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will take this limitation as --… providing a trained neural network model…--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 22, and 23 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kee et al. (PGPub No US 2019/0354782 A1) in view of Sato (PGPub No US 2020/0118359 A1), henceforth known as Kee and Sato, respectively.
Regarding claim 1, Kee teaches:
A method of training a machine learning model with targeted training instances to be used in autonomous control of at least one autonomous vehicle, the method comprising: 
(Kee, Paragraph [0022]: “…The machine-learned detector model outputs can include one or more object instances… which can be used in a vehicle computing system of an autonomous vehicle, such as in perception, prediction, motion planning, and vehicle control”;
Where the machine-learned detector model (a machine learning model) outputs object instances which can be used in a vehicle computing system for vehicle control (used in autonomous control of at least one autonomous vehicle))

generating a plurality of targeted training instances, wherein generating each of the targeted training instances includes: 
(Kee, FIG. 1; FIG. 10;
Paragraph [0019]: “FIG. 10 depicts a flowchart diagram of an example method of training a machine-learned detector model…”;
Paragraph [0154]: “At 1002, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) obtaining a training dataset. The training dataset can include sets of ground-truth data…”;
Where training the machine-learned detector model uses a training dataset (targeted training instances) including a plurality of ground-truth data sets)

generating autonomous vehicle training input of the targeted training instance based on an instance of autonomous vehicle data wherein at least one of the sensors of an autonomous vehicle sensor suite detects an additional vehicle in the environment; 
(Kee, FIG. 1: (104), (106); FIG. 10: (1002));
Paragraph [0047]: “The perception system can identify one or more objects that are proximate to the autonomous vehicle based on sensor data received from the one or more sensors… the perception system can determine, for each object, state data that describes a current state of such object… the state data for each object can describe an estimate of the object's:… class of characterization (e.g., vehicle versus pedestrian versus bicycle versus other)…”;
At 1002, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) obtaining a training dataset. The training dataset can include sets of ground-truth data. For example, the training dataset can include a large number of previously obtained representations of sensor data (e.g., a plurality of sensor data points based on output from a LIDAR device) and corresponding labels that describe corresponding objects detected within such sensor data and the associated object instance property estimations for such detected objects. For example, the training dataset can include sets of sensor data points associated with detected vehicles, pedestrians, buildings, and/or cyclists…”;
Where the training dataset (target training instance) includes a first portion of ground-truth data such as previously obtained (generated) LIDAR sensor data points (instance of autonomous vehicle data) that corresponds to the detection and classification of another vehicle (sensors of an autonomous vehicle sensor suite detects an additional vehicle in the environment))

generating a label of the autonomous vehicle training input indicating a current state of at least one attribute of the additional vehicle using a determined corresponding instance of additional vehicle data which temporally corresponds with the instance of autonomous vehicle data detecting the additional vehicle, [[wherein at least one of the sensors in an additional vehicle sensor suite detects the at least one attribute of the additional vehicle;]]
(Kee, FIG. 1; FIG. 10;
Paragraph [0042]: “…the perception system can receive sensor data from one or more sensors… coupled to or otherwise included within the sensor system of the autonomous vehicle. The sensor data can include information that describes the location… of points that correspond to objects within the surrounding environment of the autonomous vehicle (e.g., at one or more times)”;
Paragraph [0047]: “… the perception system can determine, for each object, state data that describes a current state of such object… the state data for each object can describe an estimate of the object's: current location (also referred to as position); current velocity; current heading (which may also be referred to together as velocity); current acceleration; current orientation; size/footprint (e.g., as represented by a bounding shape such as a bounding polygon or polyhedron); class of characterization (e.g., vehicle versus pedestrian versus bicycle versus other); yaw rate; and/or other state information… the perception system can detect and track one or more objects (e.g., vehicles, bicycles, and/or pedestrians) that are proximate to the autonomous vehicle over time, and thereby produce a presentation of the world around an autonomous vehicle along with its state (e.g., a presentation of the objects of interest within a scene at the current time along with the states of the objects)”;
Paragraph [0154]: “At 1002, the method 1000 can include… a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) obtaining a training dataset… the training dataset can include a large number of previously obtained representations of sensor data (e.g., a plurality of sensor data points based on output from a LIDAR device) and corresponding labels that describe corresponding objects detected within such sensor data and the associated object instance property estimations for such detected objects…
Where the perception system labels the second portion of the ground-truth data (generates a label of the autonomous training input) which comprises the remainder of the ground-truth dataset, including identified objects (additional vehicle) and their current state and position over time (indicating a current state of at least one attribute of the additional vehicle), data which is inherently associated temporally with detection of the object as it is tracked over time (which temporally corresponds with the instance of autonomous vehicle data detecting the additional vehicle))

generating the trained machine learning model by: 
applying the autonomous vehicle data portion of the targeted training instance as training input to the machine learning model to generate predicted output of the machine learning model; and 
(Kee, FIG. 10: (1006);
Paragraph [0156]: “At 1006, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1), responsive to the machine-learned detector model (e.g., the machine-learned detector model of 1004) receiving the first portion of the set of ground-truth data, receiving output including information associated with detected objects and associated object instance property estimations. The output of the machine-learned detector model can be used to predict the remainder of the set of ground-truth data (e.g., the second portion of the detector training dataset)”;
Where applying the first portion of ground-truth data to the model (applying the autonomous vehicle data portion of the targeted training instance as training input to the machine learning model) causes the machine-learned detector model to predict the remainder of the set of ground-truth data (generate predicted output of the machine learning model)

updating one or more weights in the machine learning model by determining a difference between the predicted output and the label of the targeted training instance.
(Kee, FIG. 10: (1008), (1010);
Paragraph [0157]: ‘’At 1008, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) determining a loss function that compares the object instance property estimations for detected object instances output by the machine-learned detector model (e.g., the machine-learned detector model of 1004) to the remainder of the ground-truth data which the detector model attempted to predict”;
Paragraph [0158]: “At 1010, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) backpropagating the loss function through the machine-learned detector model (e.g., the machine-learned detector model of 1004) to train the machine-learned detector model (e.g., by modifying one or more weights associated with the machine-learned detector model)…”;
Where the loss function (difference) between the predicted outcome and the second portion of ground-truth data (label of the targeted training instance) is used to modify (update) one or more weights in the machine-learned detector model). 

Although Kee teaches a method of training a machine learning model with targeted training instances to be used in autonomous control of at least one autonomous vehicle, as outlined above, Kee fails to explicitly teach generating a label of the autonomous vehicle training input wherein at least one of the sensors in an additional vehicle sensor suite detects the at least one attribute of the additional vehicle. However, in the same field of endeavor, Sato teaches:
 [[generating a label of the autonomous vehicle training input indicating a current state of at least one attribute of the additional vehicle using a determined corresponding instance of additional vehicle data which temporally corresponds with the instance of autonomous vehicle data detecting the additional vehicle]], wherein at least one of the sensors in an additional vehicle sensor suite detects the at least one attribute of the additional vehicle; 
(Sato, FIG. 9; FIG. 10: (502A-E), (504C);
Paragraph [0058]: “…event data collected by memory device 180 is received from a vehicle and analyzed… In one case, machine learning is used to recognize patterns or regularities in data. In some cases, a pattern recognition system can be trained from labeled training data (e.g., supervised learning)…”;
Paragraph [0070]: “…The sensing system, in various embodiments, may include one or more sensors 220 configured to collect information regarding operational aspects of autonomous vehicle 200, such as speed, vehicle speed, vehicle acceleration, braking force, braking deceleration, and the like. Representative sensors configured to collect information concerning operational driving characteristics may include, without limitation, tachometers like vehicle speed sensors or wheel speed sensor, brake pressure sensors, fuel flow sensors, steering angle sensors, and the like.…”;
Paragraph [0147]: “FIG. 10 is a block diagram of a centralized autonomous vehicle operations system… the system includes a number of autonomous vehicles 502A-502E. In one embodiment, each autonomous vehicle may comprise an autonomous vehicle such as that depicted in FIG. 9. Each autonomous vehicle 502A-502E may communicate with a central system 514 via a network 516…”;
Paragraph [0152]: “Central system 514 additionally includes one or more databases 504C. The databases 504C may include database record for vehicles 504D, personalities 504E, and raw data 504F. Raw data 504F may comprise an unstructured database for storing raw data received from sensors…”;
Where autonomous vehicles 502A-E (additional vehicle) report data associated with sensors of the vehicle (at least one of the sensors in an additional vehicle sensor suite detects the at least one attribute of the additional vehicle), collecting information regarding operational aspects of an autonomous vehicle, such as speed (generate input indicating a current state of at least one attribute of the additional vehicle)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of training a machine learning model of Kee with the feature of using data from other vehicles of Sato because “Autonomous vehicles typically include many sensors to assist in controlling the autonomous vehicle. In the case of an accident, collision, or near collision involving the vehicle, there may be a benefit from reviewing the sensor data recorded just prior to and/or during the accident to assist in potentially determining the cause of the accident, and/or whether there may have been a vehicle failure” (Sato, Paragraph [0005]).
Regarding claim 2, Kee and Sato teach the method of claim 1. Kee further teaches:
The method of claim 1, wherein the machine learning model is a neural network model, and further comprising: 
(Kee, FIG. 1; FIG. 10;
Paragraph [0027]: “In some embodiments, the machine-learned detector model can include various models, for example, neural networks”;)

generating the trained neural network model [[using supervised learning]] by: 
applying the autonomous vehicle data portion of the targeted training instance as training input to the neural network model to generate predicted output of the neural network model; and 
(Kee, FIG. 10: (1006);
Paragraph [0156]: “At 1006, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1), responsive to the machine-learned detector model (e.g., the machine-learned detector model of 1004) receiving the first portion of the set of ground-truth data, receiving output including information associated with detected objects and associated object instance property estimations. The output of the machine-learned detector model can be used to predict the remainder of the set of ground-truth data (e.g., the second portion of the detector training dataset)”;
Where applying the first portion of ground-truth data to the model (applying the autonomous vehicle data portion of the targeted training instance as training input to the machine learning model) causes the machine-learned detector model to predict the remainder of the set of ground-truth data (generate predicted output of the machine learning model)

updating, using backpropagation, the one or more weights in the neural network model by determining a difference between the predicted output and the label of the targeted training instance.
(Kee, FIG. 10: (1008), (1010);
Paragraph [0157]: ‘’At 1008, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) determining a loss function that compares the object instance property estimations for detected object instances output by the machine-learned detector model (e.g., the machine-learned detector model of 1004) to the remainder of the ground-truth data which the detector model attempted to predict”;
Paragraph [0158]: “At 1010, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) backpropagating the loss function through the machine-learned detector model (e.g., the machine-learned detector model of 1004) to train the machine-learned detector model (e.g., by modifying one or more weights associated with the machine-learned detector model)…”;
Where the loss function (difference) between the predicted outcome and the second portion of ground-truth data (label of the targeted training instance) is used to modify (update) one or more weights in the machine-learned detector model through backpropagation). 

Although Kee teaches a method of generating a trained neural network model, as outlined above, Kee fails to explicitly teach using supervised learning. However, in the same field of endeavor, Sato teaches:
[[generating the trained neural network model]] using supervised learning [[by:]]
(Sato, Paragraph [0058]: “…event data collected by memory device 180 is received from a vehicle and analyzed… In one case, machine learning is used to recognize patterns or regularities in data. In some cases, a pattern recognition system can be trained from labeled training data (e.g., supervised learning)…”;
Where collected vehicle data is used in supervised learning to train a pattern recognition system).

Regarding claim 3, Kee and Sato teach the method of claim 1. Kee further teaches:
The method of claim 1, further comprising: providing the trained neural network model for use in control of the autonomous vehicle.
(Kee, FIG. 1; FIG. 8; FIG. 10;
Paragraph [0135]: “At 820, the method 800 can include…  a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) providing the object instance property estimations… the object instance property estimations can be provided for use by the perception system 110, the prediction system 112, and/or the motion planning system 114, of the vehicle computing system 106”;
Paragraph [0136]: “At 822, the method 800 can include… a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) generating a motion plan for the vehicle. For example, the motion planning system 114 depicted in FIG. 1 can generate a motion plan that includes one or more locations that the vehicle 102 will traverse and/or one or more planned vehicle motion characteristics (e.g., velocity and/or acceleration) of the vehicle 102 at each of the one or more locations”;
Paragraph [0153]: “FIG. 10 depicts a flow diagram of an example method of autonomous vehicle operation… One or more portions of a method 1000 can be implemented by one or more devices (e.g., one or more computing devices) or systems including, for example, the vehicle 102 and/or the vehicle computing system 106, which are shown in FIG. 1. Moreover, one or more portions of the method 1000 can be implemented as an algorithm on the hardware components of the devices described herein (e.g., as in FIG. 1) to, for example, detect, track, and determine the properties of one or more objects”;
Where a trained neural network is created using the method of FIG. 10 to detect, track, and determine the properties of objects and the method of FIG. 8 implements the object instance property estimations in generating a motion plan that controls an autonomous vehicle). 

Regarding claim 4, Kee and Sato teach the method of claim 1. Sato further teaches:
The method of claim 1, wherein the additional vehicle is a second autonomous vehicle.
(Sato, FIG. 9; FIG. 10: (502A-E);
Paragraph [0147]: “FIG. 10 is a block diagram of a centralized autonomous vehicle operations system… the system includes a number of autonomous vehicles 502A-502E. In one embodiment, each autonomous vehicle may comprise an autonomous vehicle such as that depicted in FIG. 9. Each autonomous vehicle 502A-502E may communicate with a central system 514 via a network 516…”;


Regarding claim 5, Kee and Sato teach the method of claim 1. Sato further teaches:
The method of claim 1, wherein the autonomous vehicle sensor suite comprises at least a Global Positioning System (GPS) unit, a radio direction and ranging (RADAR) unit, a light detection and ranging (LIDAR) unit, one or more cameras, and an inertial measurement (IMU) unit.
(Sato, FIG. 9: (402F), (402B), (402C), (402D), (402G);
Paragraph [0147]: “… each autonomous vehicle may comprise an autonomous vehicle such as that depicted in FIG. 9.
Where the autonomous vehicle depicted in FIG. 9 has a sensor suit comprising: GPS, RADAR, LIDAR, cameras, and an IMU). 

Regarding claim 6, Kee and Sato teach the method of claim 5. Sato further teaches:
The method of claim 5, wherein autonomous vehicle data comprises at least GPS data, RADAR data, LIDAR data, one or more images from the one or more cameras, and IMU data.
(Sato, FIG. 9: (402F), (402B), (402C), (402D), (402G); FIG. 10: (502A-E), (504C);
Paragraph [0143]: “The system additionally includes a reporting subsystem 404 which performs data collection (e.g., collection of data obtained from sensors of the vehicle that is used to drive the vehicle)…”;
Paragraph [0147]: “FIG. 10 is a block diagram of a centralized autonomous vehicle operations system… the system includes a number of autonomous vehicles 502A-502E. In one embodiment, each autonomous vehicle may comprise an autonomous vehicle such as that depicted in FIG. 9. Each autonomous vehicle 502A-502E may communicate with a central system 514 via a network 516…”;
Paragraph [0152]: “Central system 514 additionally includes one or more databases 504C. The databases 504C may include database record for vehicles 504D, personalities 504E, and raw data 504F. Raw data 504F may comprise an unstructured database for storing raw data received from sensors and logs as discussed previously”;
Where autonomous vehicles 502A-E log and report data (autonomous vehicle data) from sensors comprising GPS, RADAR, LIDAR, cameras, and an IMU)).

Regarding claim 22, the claim limitations recite a system having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations, Kee further teaches:
A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to the execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
(Kee, FIG. 1: (100); FIG. 10; FIG. 11: (1150), (1152), (1154), (1158);
Paragraph [0019]: “FIG. 10 depicts a flowchart diagram of an example method of training a machine-learned detector model according to example embodiments of the present disclosure…”;
Paragraph [0159]: “FIG. 11 depicts a block diagram of an example computing system 1100… the computing system 1100 can include one or more features, functions, devices, elements, and/or components of the system 100 and can perform one or more of the techniques, functions, and/or operations described herein”;
Paragraph [0172]: “… the memory 1154 can store instructions 1158 that when executed by the one or more processors 1152 cause the one or more processors 1152 to perform any of the operations and/or functions described herein,…”;
Where the machine learning method of FIG. 10 is implemented using the computer system of FIG. 11, including processors, memory storing instructions to cause the processors to perform the steps of FIG. 10).


Regarding claim 23, the claim limitations recite at least one non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations, Kee further teaches:
At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause one or more processors to perform the following operations: 

Paragraph [0019]: “FIG. 10 depicts a flowchart diagram of an example method of training a machine-learned detector model according to example embodiments of the present disclosure…”;
Paragraph [0169]: “The machine-learning computing system 1150 includes one or more processors 1152 and a memory 1154…”;
Paragraph [0170]: “The memory 1154 can store information that can be accessed by the one or more processors 1152. For instance, the memory 1154 (e.g., one or more tangible non-transitory computer-readable storage mediums, memory devices)…”;
Paragraph [0172]: “…the memory 1154 can store instructions 1158 that when executed by the one or more processors 1152 cause the one or more processors 1152 to perform any of the operations and/or functions described herein…”;
Where the machine learning method of FIG. 10 is implemented using the computer system of FIG. 11, which includes a memory 1154 (non-transitory computer-readable medium) comprising instructions 1158 for execution by one or more processors 1152). 

Claims 7-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kee and Sato as applied to claim 1 above, and in further view of Izadian (PGPub No US2018/0113210 A1), henceforth known as Izadian. 
Regarding claim 7, Kee and Sato teach the method of claim 1. Although Kee and Sato teach the method of claim 1, neither Kee nor Sato teaches that the additional vehicle is a non-autonomous vehicle and the additional vehicle sensor suite is a removable hardware pod.
However, in the same field of endeavor, Izadian teaches:
[[The method of claim 1, wherein]] the additional vehicle is a non-autonomous vehicle and the additional vehicle sensor suite is a removable hardware pod.
(Izadian, FIG. 2: (202); FIG. 3;
Paragraph [0023]: “…Some example radar systems described herein may be used to enable a non-autonomous vehicle to operate in a partial or fully autonomous mode…”;
Paragraph [0053]: “Sensor unit 202 may include one or more sensors configured to capture information of the surrounding environment of vehicle 200. For example, sensor unit 202 may include any combination of cameras, radars, LIDARs, range finders, radio devices (e.g., Bluetooth and/or 802.11), and acoustic sensors, among other possible types of sensors…”;
Paragraph [0057]: “FIG. 3 illustrates a top view of example mountable radar system 300…”;
Where a sensor unit 202 or radar system 300 contain sensors for a non-autonomous vehicle, both of which is contained in a removable hardware pod).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of training a machine learning model to control an autonomous vehicle of Kee and Sato with the feature of using a removable hardware pod containing sensors of Izadian so that “radar systems described herein may be used to enable a non-autonomous vehicle to operate in a partial or fully autonomous mode…” (Izadian, Paragraph [0023]).

Regarding claim 8, Kee, Sato, and Izadian teach the method of claim 7. Izadian further teaches:
The method of claim 7, wherein the removable hardware pod is mounted onto the additional vehicle.
(Izadian, FIG. 2: (202); FIG. 3;
Paragraph [0054]: “…sensor unit 202 may include mechanical structures that enable sensor unit 202 to be mounted atop the roof of a car”;
Paragraph [0058]: “…As shown in FIG. 3, radar system 300 includes housing structure 302… housing structure 302 may include one or more mechanical components configured to connect radar system 300 to a roof of a vehicle…”;
Where sensor unit 202 and radar system 300 mount on to a vehicle). 

Regarding claim 9, Kee, Sato, and Izadian teach the method of claim 8. Izadian further teaches:
The method of claim 8, wherein the removable hardware pod comprises at least a Global Positioning System (GPS) unit, a light detection and ranging (LIDAR) unit, and one or more cameras.
(Izadian, FIG. 2: (202); FIG. 3;
…sensor unit 202 may include any combination of cameras, radars, LIDARs, range finders, radio devices (e.g., Bluetooth and/or 802.11), and acoustic sensors, among other possible types of sensors…”;
Paragraph [0057]: “…Radar system 300 includes housing structure 302, interior components 304, a first set of radar units (radar unit 306A, radar unit 306B, radar unit 306C, and radar unit 306D), and a second set of radar units (radar unit 308A, radar unit 308B, radar unit 308C, and radar unit 308D)… radar system 300 may further include other subsystems that an autonomous or semi-autonomous vehicle may utilize to measure a vehicle's environment, such as a GPS system or one or more cameras…”;
Where radar system 300 includes GPS and cameras and sensor unit 202 includes LIDAR and cameras).

Regarding claim 16, Kee, Sato, and Izadian teach the method of claim 7. Izadian further teaches:
The method of claim 7, wherein the additional vehicle is selected from a group consisting of a car, a van, a truck, a bus, a motorcycle, and a tractor trailer.
(Izadian, FIG. 2;
Paragraph [0052]: “FIG. 2 depicts an example physical configuration of vehicle 200, which may represent one possible physical configuration of vehicle 100 described in reference to FIG. 1. Depending on the embodiment, vehicle 200 may include sensor unit 202… Although vehicle 200 is depicted in FIG. 2 as a car, vehicle 200 can have other configurations within examples, such as a truck, a van, a semi-trailer truck, a motorcycle, a golf cart, an off-road vehicle, or a farm vehicle, among other possible examples.…”;
Where the additional vehicle can be a truck.)

Regarding claim 17, Kee, Sato, and Izadian teach the method of claim 7. Kee further teaches:
The method of claim 7, wherein generating the trained machine learning model further comprises: not overfitting the machine learning model to the [[removable hardware pod.]]
(Kee, FIG. 10; 
Paragraph [0065]: “…the LIDAR system 122 can capture a variety of ranging data and provide it to the vehicle computing system 106, for example, for the detection, classification, and tracking of objects of interest during the operation of the vehicle 102…”;
At 1002, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) obtaining a training dataset. The training dataset can include sets of ground-truth data. For example, the training dataset can include a large number of previously obtained representations of sensor data (e.g., a plurality of sensor data points based on output from a LIDAR device)…”;
Where a wide variety of ranging LIDAR data is used to train the machine learning model, which results in not overfitting the machine learning model). 
Although Kee teaches generating the trained machine learning model further comprises: not overfitting the machine learning model to the [data], Kee and Sato fail to explicitly teach a removable hardware pod. However, in the same field of endeavor, Izadian teaches a removable hardware pod, as outlined above in claim 7. 

Regarding claim 18, Kee, Sato, and Izadian teach the method of claim 7. Izadian further teaches:
The method of claim 17, where not overfitting the machine learning model to the removable hardware pod comprises utilizing a plurality of shapes for an enclosure for the one or more sensors of the removable hardware pod.
(Izadian, FIG. 3;
Paragraph [0058]: “…As shown in FIG. 3, radar system 300 includes housing structure 302… housing structure 302 may include one or more mechanical components configured to connect radar system 300 to a roof of a vehicle”;
Paragraph [0060]: “Housing structure 302 may include various materials configured to permit operation of the radar units while also providing protection to components of radar system 300. For instance, housing structure 302 may include plastic, glass, metal, or other possible materials. Housing structure 302 can also have different configurations within implementations, such as a rectangular configuration”;
Where the radar system 300 (removable hardware pod) includes housing structure 302 with different configurations (utilizing a plurality of shapes for an enclosure)). 

Regarding claim 19, Kee, Sato, and Izadian teach the method of claim 17. Izadian further teaches:
The method of claim 17, wherein not overfitting the machine learning model to the removable hardware pod comprises utilizing a plurality of mounting positions to mount the removable hardware pod onto the additional vehicle.
(Izadian, FIG. 2: (202);
Paragraph [0053]: “Sensor unit 202 may include one or more sensors configured to capture information of the surrounding environment of vehicle 200… In some implementations, sensor unit 202 may include one or more movable mounts operable to adjust the orientation of sensors in sensor unit 202. For example, the movable mount may include a rotating platform that can scan sensors so as to obtain information from each direction around the vehicle 200. The movable mount of sensor unit 202 may also be moveable in a scanning fashion within a particular range of angles and/or azimuths”;
Paragraph [0054]: “In some implementations, sensor unit 202 may include mechanical structures that enable sensor unit 202 to be mounted atop the roof of a car. Additionally, other mounting locations are possible within examples”;
Where sensor unit 202 (removable hardware pod) is mounted in a variety of positions and locations (utilizing a plurality of mounting positions)). 

Claims 10-12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kee, Sato, and Izadian as applied to claims 9 and 17 above, and in further view of Harada (PGPub No US 2018/0196127 A1), henceforth known as Harada. 
Regarding claim 10, Kee, Sato, and Izadian teach the method of claim 9. Sato further teaches:
The method of claim 9, wherein additional vehicle data comprises at least GPS data, LIDAR data, one or more images from one or more cameras, IMU data, [[and known additional vehicle data.]]
(Sato, FIG. 9: (402F), (402C), (402D), (402G); FIG. 10: (502A-E), (504C);
The system additionally includes a reporting subsystem 404 which performs data collection (e.g., collection of data obtained from sensors of the vehicle that is used to drive the vehicle)…”;
Paragraph [0147]: “FIG. 10 is a block diagram of a centralized autonomous vehicle operations system… the system includes a number of autonomous vehicles 502A-502E. In one embodiment, each autonomous vehicle may comprise an autonomous vehicle such as that depicted in FIG. 9. Each autonomous vehicle 502A-502E may communicate with a central system 514 via a network 516…”;
Paragraph [0152]: “Central system 514 additionally includes one or more databases 504C. The databases 504C may include database record for vehicles 504D, personalities 504E, and raw data 504F. Raw data 504F may comprise an unstructured database for storing raw data received from sensors and logs as discussed previously”;
Where autonomous vehicles 502A-E log and report data (additional vehicle data) from sensors comprising GPS LIDAR, cameras, and an IMU)).

Although Sato teaches additional vehicle data comprises at least GPS data, LIDAR data, one or more images from one or more cameras, and IMU data, Sato, as well as Kee and Izadian, fail to explicitly teach additional vehicle data comprises known additional vehicle data. However, in the same field of endeavor, Harada teaches:
[[The method of claim 9, wherein]] additional vehicle data comprises at least GPS data, [[LIDAR data, one or more images from one or more cameras, IMU data, and]] known additional vehicle data.
(Harada, FIG. 3: (310), (320);
Paragraph [0029]: “At 310, the calibration module 230 detects whether a second vehicle (also referred to as nearby vehicle herein) is proximate to the vehicle 100…”;
Paragraph [0031]: “At 320, the capture module 220 acquires the vehicle information from the nearby vehicle. In one embodiment, the capture module 220 queries the nearby vehicle…”;
Paragraph [0032]: “…in response to the query, the capture module 220 obtains the vehicle information… the vehicle information includes a GPS location of the nearby vehicle along with an indicator of a make model and a yaw measurement of the nearby vehicle. In alternative embodiments, the capture module 220 obtains a three-dimensional model of the nearby vehicle as part the vehicle information or obtains the model by using the identifying information (e.g., make and model) to execute a lookup on a stored library of models in the database 240 or through a wireless connection to a data network (e.g., the Internet)”;
Where the vehicle information (additional vehicle data) comprises a GPS location, a make and model, a yaw measurement, or a three-dimensional model of the nearby vehicle (additional vehicle)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of training a machine learning model and data gathering of Kee, Sato, and Izadian with the feature of using known vehicle data of Harada because “…the vehicle information provides a standard/reference against which to measure the perceived information. That is, the vehicle information is data about the nearby vehicle that is known to be accurate…” (Harada, Paragraph [0033]).

Regarding claim 11, Kee, Sato, Izadian, and Harada teach the method of claim 10. Harada further teaches:
The method of claim 10, wherein known additional vehicle data is selected from a group consisting of a vehicle make, a vehicle model, a vehicle color, a vehicle year, one or more vehicle dimension measurements, and a position of where the removable hardware pod is mounted on the additional vehicle, and combinations thereof.
(Harada, FIG. 3: (310), (320);
Paragraph [0029]: “At 310, the calibration module 230 detects whether a second vehicle (also referred to as nearby vehicle herein) is proximate to the vehicle 100…”;
Paragraph [0031]: “At 320, the capture module 220 acquires the vehicle information from the nearby vehicle. In one embodiment, the capture module 220 queries the nearby vehicle…”;
Paragraph [0032]: “…in response to the query, the capture module 220 obtains the vehicle information… the vehicle information includes… an indicator of a make model…”;
Where the vehicle information (additional vehicle data) comprises a make and model)). 

Regarding claim 12, Kee, Sato, Izadian, and Harada teach the method of claim 10. Harada further teaches:
The method of claim 10, further comprising: 
determining a location of the autonomous vehicle for each instance of the autonomous vehicle data utilizing GPS data from the one or more sensors of the autonomous vehicle; and 
(Harada, FIG. 1: (100), (147); FIG. 4: (100);
Paragraph [0045]: “…the capture module 220 obtains a GPS location from the navigation system 147 of the vehicle 100…”;
Paragraph [0049]: “…the vehicle 100 is an autonomous vehicle…”;
Where determining the location of vehicle 100 (autonomous vehicle) utilizes GPS data from navigation system 147 (one or more sensors of the autonomous vehicle))
determining a location of the additional vehicle in each instance of autonomous vehicle data utilizing GPS data from the corresponding instance of additional vehicle data.
(Harada, FIG. 3: (310), (320);
Paragraph [0029]: “At 310, the calibration module 230 detects whether a second vehicle (also referred to as nearby vehicle herein) is proximate to the vehicle 100…”;
Paragraph [0031]: “At 320, the capture module 220 acquires the vehicle information from the nearby vehicle. In one embodiment, the capture module 220 queries the nearby vehicle…”;
Paragraph [0032]: “…in response to the query, the capture module 220 obtains the vehicle information… the vehicle information includes a GPS location of the nearby vehicle…)”;
Where the vehicle information (additional vehicle data) comprises a GPS location of the nearby vehicle (additional vehicle)). 

Regarding claim 14, Kee, Sato, Izadian, and Harada teach the method of claim 10. Harada further teaches:
The method of claim 10, further comprising: 
determining a bounding box indicating the location of the additional vehicle detected in the autonomous vehicle data.
(Harada, FIG. 5;
Paragraph [0008]: “…the illustrated element boundaries (e.g., boxes, groups of boxes, or other shapes) in the figures represent one embodiment of the boundaries…”;
Paragraph [0032]: “…the capture module 220 obtains the vehicle information… the capture module 220 obtains a three-dimensional model of the nearby vehicle as part the vehicle information or obtains the model by using the identifying information (e.g., make and model) to execute a lookup on a stored library of models in the database 240 or through a wireless connection to a data network (e.g., the Internet)…”;
Paragraph [0034]: “…the vehicle information identifies a relative location of the nearby vehicle in relation to the vehicle 100. Thus, the vehicle information identifies x, y, and z coordinates of the nearby vehicle in relation to the vehicle 100…”;
Paragraph [0035]: “…the vehicle information is, in one embodiment, a reference three-dimensional point cloud. Accordingly, the capture module 220 generates the reference point cloud from the vehicle information obtained from/about the nearby vehicle…”;
Where the location of the nearby vehicle (location of the additional vehicle detected in the autonomous vehicle data) is represented by a three-dimensional model (a bounding box)). 

Regarding claim 15, Kee, Sato, Izadian, and Harada teach the method of claim 14. Harada further teaches:
The method of claim 14, wherein determining the bounding box indicating the location of the additional vehicle detected in the autonomous vehicle data comprises: 
determining the bounding box indicating the location of the additional vehicle detected in the autonomous vehicle data utilizing the one or more vehicle dimension measurements, [[the position where the removable hardware pod is mounted onto the additional vehicle,]] and a determined distance between the autonomous vehicle and the additional vehicle.
(Harada, FIG. 5;
…the illustrated element boundaries (e.g., boxes, groups of boxes, or other shapes) in the figures represent one embodiment of the boundaries…”;
Paragraph [0032]: “…the capture module 220 obtains the vehicle information… the capture module 220 obtains a three-dimensional model of the nearby vehicle as part the vehicle information or obtains the model by using the identifying information (e.g., make and model) to execute a lookup on a stored library of models in the database 240 or through a wireless connection to a data network (e.g., the Internet)…”;
Paragraph [0034]: “…the vehicle information identifies a relative location of the nearby vehicle in relation to the vehicle 100. Thus, the vehicle information identifies x, y, and z coordinates of the nearby vehicle in relation to the vehicle 100…”;
Paragraph [0035]: “…the vehicle information is, in one embodiment, a reference three-dimensional point cloud. Accordingly, the capture module 220 generates the reference point cloud from the vehicle information obtained from/about the nearby vehicle…”;
Paragraph [0045]: “…FIG. 5 is a graph 500 of relative positions of the vehicle 100 and the vehicle 410. In one embodiment, the capture module 220 obtains a GPS location from the navigation system 147 of the vehicle 100. Accordingly, the capture module 220 uses the GPS location to identify the x.sub.1, y.sub.1, z.sub.1 coordinates of the vehicle 100. The capture module 220 uses a GPS location from the vehicle information to identify the x.sub.2, y.sub.2, z.sub.2 coordinates of the vehicle 410”;
Where the bounding box is determined using: 1. vehicle information obtained through a make and model lookup on a stored library of models in the database 240 to create a three-dimensional model of the vehicle (one or more vehicle dimension measurements) and 2. GPS coordinates of vehicles 100 and 410 (determined distance between the autonomous vehicle and the additional vehicle)). 

Although Harada teaches determining the bounding box indicating the location of the additional vehicle detected in the autonomous vehicle data utilizing the one or more vehicle dimension measurements and a determined distance between the autonomous vehicle and the additional vehicle, Harada, Kee, and Sato fail to teach determining the location of the additional vehicle detected in the autonomous vehicle data utilizing the position where the removable hardware pod is mounted onto the additional vehicle. However, Izadian further teaches: 
determining [[the bounding box indicating]] the location of the additional vehicle detected in the autonomous vehicle data utilizing [[the one or more vehicle dimension measurements,]] the position where the removable hardware pod is mounted onto the additional vehicle, [[and a determined distance between the autonomous vehicle and the additional vehicle.]]
(Izadian, FIG. 2: (202); FIG. 3;
Paragraph [0053]: “Sensor unit 202 may include one or more sensors configured to capture information of the surrounding environment of vehicle 200. For example, sensor unit 202 may include any combination of cameras, radars, LIDARs, range finders, radio devices (e.g., Bluetooth and/or 802.11), and acoustic sensors, among other possible types of sensors. In some implementations, sensor unit 202 may include one or more movable mounts operable to adjust the orientation of sensors in sensor unit 202. For example, the movable mount may include a rotating platform that can scan sensors so as to obtain information from each direction around the vehicle 200. The movable mount of sensor unit 202 may also be moveable in a scanning fashion within a particular range of angles and/or azimuths”;
Paragraph [0067]: “…When the vehicle is in motion, radar system 300 may transmit and receive radar signals that reflect from objects positioned at various locations of the surrounding environment. Each received signal may contain information about a variety of radar targets within a field of view of radar system 300. Because the signals were transmitted and received from different locations, each received signal may contain different information about the variety of radar targets due to the signals being reflected from the target objects at different angles relative to the radar unit of the vehicle. By receiving the signals from different angles, radar system 300 may have a higher resolution than traditional scanning radar systems”;
Where determining the location of objects positioned at various locations of the surrounding environment (the location of the additional vehicle detected in the autonomous vehicle data) utilizes the position in which the sensor unit 202 and radar system 300 is mounted to the vehicle to detect target objects at higher resolution). 

Regarding claim 20, Kee, Sato, and Izadian teach the method of claim 17. Kee further teaches:
The method of claim 17, wherein not overfitting the machine learning model to the [[removable hardware pod]] comprises masking out the [[removable hardware pod mounted onto the additional vehicle]] in each instance of autonomous vehicle data detecting the additional vehicle using one or more image processing techniques.
(Kee, FIG. 5; FIG. 6;
…improved object detection can be particularly advantageous for use in conjunction with vehicle computing systems for autonomous vehicles. Because vehicle computing systems for autonomous vehicles are tasked with repeatedly detecting and analyzing objects in sensor data for tracking and classification of objects of interest (including other vehicles…) and then determining necessary responses to such objects of interest, improved object detection accuracy allows for faster and more accurate object tracking and classification…”;
Paragraph [0067]: “… the vehicle computing system 106 can apply a LIDAR Background Subtraction (LB S) to LIDAR data to subtract background LIDAR points so as to only produce output on the foreground LIDAR points… there can be a greater likelihood of detecting objects of interest within foreground data points as opposed to background data points covering areas such as sky, background objects/structures, and the like. As such, foreground LIDAR data points obtained via LBS techniques can provide improvements to object detection (as well as planning and controlling the operation of an autonomous vehicle). Such use of LBS techniques can improve processing speed as well as overall performance of autonomous vehicle applications and systems”;
Where improving detection of objects of interest including detection of other vehicles (not overfitting the machine learning model in each instance of autonomous vehicle detecting the additional vehicle) comprises subtracting background objects/structures (masking out) using LIDAR Background Subtraction (image processing technique) to perform better object detection). 

Although Kee teaches not overfitting the machine learning model comprises masking out [objects that are not of interest to detect] using one or more image processing techniques and Izadian teaches a removable hardware pod, as outlined in claim 7, above, Kee, Sato, and Izadian all fail to explicitly teach masking out the removable hardware pod mounted onto the additional vehicle in each instance of autonomous vehicle data detecting the additional vehicle. However, in the same field of endeavor, Harada teaches: 
[[The method of claim 17, wherein not overfitting the machine learning model to the removable hardware pod comprises]] masking out the removable hardware pod mounted onto the additional vehicle in each instance of autonomous vehicle data detecting the additional vehicle [[using one or more image processing techniques.]]
(Harada, FIG. 3: (310), (320); FIG. 5; 
At 310, the calibration module 230 detects whether a second vehicle (also referred to as nearby vehicle herein) is proximate to the vehicle 100…”;
Paragraph [0031]: “At 320, the capture module 220 acquires the vehicle information from the nearby vehicle. In one embodiment, the capture module 220 queries the nearby vehicle…”;
Paragraph [0032]: “…in response to the query, the capture module 220 obtains the vehicle information… the vehicle information includes a GPS location of the nearby vehicle along with an indicator of a make model and a yaw measurement of the nearby vehicle… the capture module 220 obtains a three-dimensional model of the nearby vehicle as part the vehicle information or obtains the model by using the identifying information (e.g., make and model) to execute a lookup on a stored library of models in the database 240 or through a wireless connection to a data network (e.g., the Internet)”;
Where the capture model 220 acquires nearby vehicle information (in each instance of autonomous vehicle data detecting the additional vehicle) including nearby vehicle dimensions to create a three-dimensional model of the nearby vehicle that does not include a removable hardware pod mounted onto the nearby vehicle (masking out the removable hardware pod mounted onto the additional vehicle)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of training a machine learning model and data gathering of Kee, Sato, and Izadian with the feature of using known vehicle data of Harada because “…the vehicle information provides a standard/reference against which to measure the perceived information. That is, the vehicle information is data about the nearby vehicle that is known to be accurate…” (Harada, Paragraph [0033]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kee, Sato, Izadian, and Harada as applied to claim 10 above, and in further view of Jian et al. (PGPub No US 2018/0188736 A1), henceforth known as Jian. 
Regarding claim 13, Kee, Sato, Izadian, and Harada teach the method of claim 10. Harada further teaches:
The method of claim 10, further comprising: 
determining a location of the autonomous vehicle in each instance of autonomous vehicle data and a location of the additional vehicle detected by at least one of the sensors of the autonomous vehicle in the autonomous vehicle data by localizing a location of the autonomous vehicle and a location of the additional vehicle [[using one or more common landmarks]] identified in the autonomous vehicle data and the corresponding instance of additional vehicle data.
(Harada, FIG. 1: (100); FIG. 3: (310), (320); FIG. 4: (100);
Paragraph [0029]: “At 310, the calibration module 230 detects whether a second vehicle (also referred to as nearby vehicle herein) is proximate to the vehicle 100…”;
Paragraph [0031]: “At 320, the capture module 220 acquires the vehicle information from the nearby vehicle. In one embodiment, the capture module 220 queries the nearby vehicle…”;
Paragraph [0032]: “…in response to the query, the capture module 220 obtains the vehicle information… the vehicle information includes a GPS location of the nearby vehicle…)”;
Paragraph [0045]: “…the capture module 220 obtains a GPS location from the navigation system 147 of the vehicle 100…”;
Paragraph [0049]: “…the vehicle 100 is an autonomous vehicle…”;
Where determining the location of vehicle 100 (autonomous vehicle) utilizes GPS data from navigation system 147 (one or more sensors of the autonomous vehicle) and where the vehicle information (additional vehicle data) comprises a GPS location of the nearby vehicle (additional vehicle)). 

Although Harada teaches determining a location of the vehicle and the additional vehicle by localizing a location of the autonomous vehicle and a location of the additional vehicle, the combination of Harada, Kee, Sato, and Izadian fail to teach determining a location using one or more common landmarks. However, in the same field of endeavor, Jian teaches:
determining a location [[of the autonomous vehicle in each instance of autonomous vehicle data and a location of the additional vehicle detected by at least one of the sensors of the autonomous vehicle in the autonomous vehicle data by localizing a location of the autonomous vehicle and a location of the additional vehicle]] using one or more common landmarks [[identified in the autonomous vehicle data and the corresponding instance of additional vehicle data.]]
(Jian, FIG. 8;
Paragraph [0038]: “FIG. 8 shows an example process that incorporates several features discussed above. Vehicle sensor data presented at stage 800 is used to identify landmarks from that sensor data at stage 810. At stage 820, an approximate location of the vehicle in a world coordinate system is presented, such as by a GPS receiver. At stage 830, map data related to this approximate location is presented. At stage 840, landmarks are identified from the map data… At stage 850, the landmarks identified in stage 810 and stage 840 are compared, with the goal of identifying the common landmarks that were identified in both stage 810 and stage 840. At stage 860, the position and/or orientation of the vehicle relative to one or more common landmarks is determined from the sensor data. At stage 870, the position and/or orientation of the vehicle relative to one or more corresponding landmarks is determined from the map data… At stage 880, a precise position/orientation of the vehicle in the world coordinate system is determined using the position/orientation determined at stage 860 and the position/orientation determined at stage 870”;
Where determining the position of the vehicle (determining a location of the autonomous vehicle) is accomplished by localizing a location using one or more common landmarks).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of localizing a location of an autonomous vehicle using autonomous vehicle data and localizing a location of an additional vehicle using additional vehicle data of Kee, Sato, Izadian, and Harada with the feature of using common landmarks to localize a vehicle’s position of Jian, because “Using a position or orientation of the vehicle relative to one or more landmarks, and a position or orientation of the one or more landmarks relative to the world coordinate system… The precision of such position or orientation potentially may exceed the precision or reliability of a position or orientation obtained from a single location system, such as GPS, alone.” (Jian, Paragraph [0004]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kee and Sato as applied to claim 1 above, and in further view of Harada, originally cited in claim 10 above. 
Regarding claim 21, Kee and Sato teach the method of claim 1. Kee further teaches:
The method of claim 1, further comprising: 
generating additional output by processing an instance of [[second]] autonomous vehicle data from at least one sensor of a [[second]] autonomous vehicle sensor suite of an [[second]] autonomous vehicle using the machine learning model trained using one or more targeted training instances of the autonomous vehicle; and 
 (Kee, FIG. 1: (104), (106); FIG. 10;
Paragraph [0047]: “The perception system can identify one or more objects that are proximate to the autonomous vehicle based on sensor data received from the one or more sensors… the perception system can determine, for each object, state data that describes a current state of such object… the state data for each object can describe an estimate of the object's:… class of characterization (e.g., vehicle versus pedestrian versus bicycle versus other)…”;
Paragraph [0154]: “At 1002, the method 1000 can include one or more computing devices within a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) obtaining a training dataset. The training dataset can include sets of ground-truth data. For example, the training dataset can include a large number of previously obtained representations of sensor data (e.g., a plurality of sensor data points based on output from a LIDAR device) and corresponding labels that describe corresponding objects detected within such sensor data and the associated object instance property estimations for such detected objects. For example, the training dataset can include sets of sensor data points associated with detected vehicles, pedestrians, buildings, and/or cyclists…”;
Where the method of FIG. 10 (machine learning model trained using one or more targeted training instances of the autonomous vehicle) processes a plurality of sets of ground-truth data, which includes previously obtained LIDAR sensor data (processing an instance of autonomous vehicle data from at least one sensor of an autonomous vehicle sensor suite of an autonomous vehicle) to determine a loss function (generating additional output))

generating one or more control commands for control of the autonomous vehicle based on the additional output.
(Kee, FIG. 1; FIG. 8;  FIG. 10;
Paragraph [0135]: “At 820, the method 800 can include…  a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) providing the object instance property estimations… the object instance property estimations can be provided for use by the perception system 110, the prediction system 112, and/or the motion planning system 114, of the vehicle computing system 106”;
Paragraph [0136]: “At 822, the method 800 can include… a computing system (e.g., the vehicle computing system 106 depicted in FIG. 1) generating a motion plan for the vehicle. For example, the motion planning system 114 depicted in FIG. 1 can generate a motion plan that includes one or more locations that the vehicle 102 will traverse and/or one or more planned vehicle motion characteristics (e.g., velocity and/or acceleration) of the vehicle 102 at each of the one or more locations”;
Paragraph [0153]: “FIG. 10 depicts a flow diagram of an example method of autonomous vehicle operation… One or more portions of a method 1000 can be implemented by one or more devices (e.g., one or more computing devices) or systems including, for example, the vehicle 102 and/or the vehicle computing system 106, which are shown in FIG. 1. Moreover, one or more portions of the method 1000 can be implemented as an algorithm on the hardware components of the devices described herein (e.g., as in FIG. 1) to, for example, detect, track, and determine the properties of one or more objects”;
Where a machine learning model is trained based on training instances and loss functions (based on the additional output) using the method of FIG. 10 to detect, track, and determine the properties of objects and the method of FIG. 8 implements the object instance property estimations in generating a motion plan that controls an autonomous vehicle (generating one or more control commands for control of the autonomous vehicle)). 

Although Kee teaches generating additional output by processing an instance of autonomous vehicle data and generating one or more control commands for control of the autonomous vehicle based on the additional output, as outlined above, Kee and Sato fail to explicitly teach processing an instance of second autonomous vehicle data from at least one sensor of a second autonomous vehicle sensor suite of an second autonomous vehicle. However, in the same field of endeavor, Harada teaches:   
 [[The method of claim 1, further comprising:]]
[[generating additional output by]] processing an instance of second autonomous vehicle data from at least one sensor of a second autonomous vehicle sensor suite of an second autonomous vehicle [[using the machine learning model trained using one or more targeted training instances of the autonomous vehicle; and]]
(Harada, FIG. 3: (310), (320); FIG. 5; 
Paragraph [0029]: “At 310, the calibration module 230 detects whether a second vehicle (also referred to as nearby vehicle herein) is proximate to the vehicle 100…”;
Paragraph [0031]: “At 320, the capture module 220 acquires the vehicle information from the nearby vehicle. In one embodiment, the capture module 220 queries the nearby vehicle…”;
Paragraph [0032]: “…in response to the query, the capture module 220 obtains the vehicle information… the vehicle information includes a GPS location of the nearby vehicle along with an indicator of a make model and a yaw measurement of the nearby vehicle… the capture module 220 obtains a three-dimensional model of the nearby vehicle as part the vehicle information or obtains the model by using the identifying information (e.g., make and model) to execute a lookup on a stored library of models in the database 240 or through a wireless connection to a data network (e.g., the Internet)”;
Paragraph [0035]: “…the vehicle information is, in one embodiment, a reference three-dimensional point cloud. Accordingly, the capture module 220 generates the reference point cloud from the vehicle information obtained from/about the nearby vehicle. Accordingly, the capture module 220 uses, for example, the model in addition to the yaw and GPS location to generate the reference point cloud…”;
Where the capture model 220 acquires nearby vehicle information such as GPS and yaw data (an instance of second autonomous vehicle data from at least one sensor of a second autonomous vehicle sensor suite of a second autonomous vehicle) and nearby vehicle dimensions to generate a three-dimensional model of the nearby vehicle (generating additional output)). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bills et al. (PGPub No US 2019/0004525 A1)

Teaches systems and methods for detecting and managing moving traffic obstacles. A database of historical and potential moving traffic obstacles is generated from vehicle sensor data. The database includes vehicle maneuver data and characterizations thereof. The database is used to map moving traffic obstacle locations such that driving aids and autonomous vehicles can account for such obstacles.

Englard et al. (US Patent No 10,514,462 B2)

Teaches a method for configuring a perception component of a vehicle having one or more sensors including generating a first set of training data that includes first sensor data corresponding to a first setting of one or more sensor parameters, and an indicator of the first setting, generating a second set of training data that includes second sensor data corresponding to a second setting of the sensor parameters, and an indicator of the second setting, and training the perception component  by training a machine learning based model using the first and second training data sets. 

Ditty et al. (PGPub No 2019/0258251 A1)

Teaches advanced systems and methods that facilitate autonomous driving functionality, including a platform for autonomous driving Levels 3, 4, and/or 5 where the technology provides an end-to-end platform with a flexible architecture, including an architecture for autonomous vehicles that leverages computer vision and known ADAS techniques, providing diversity and redundancy, and meeting functional safety standards.

Herbach et al. (US Patent No 8,849,494 B1)

Teaches a method where an autonomous vehicle seeks assistance from an assistance center so as to navigate in accordance with a trajectory. The vehicle stores data about the obstacles, with one particular obstacle partly or wholly obstructing the trajectory. The vehicle selects and provides part of the data including the data representing the particular obstacle to the assistance center. The vehicle receives another trajectory not obstructed by the particular obstacle.

Frossard et al. (PGPub No US 2019/0147610 A1)

Teaches a system and method for detecting and tracking objects including inputting the sensor data to one or more machine-learned models including a first neural network configured to detect one or more objects based at least in part on the sensor data and a second neural network configured to track the one or more objects over a sequence of sensor data. The method also includes generating, as an output of the first neural network, a 3D bounding box and detection score for a plurality of object detections and generating, as an output of the second neural network, a matching score associated with pairs of object detections.

Johnston et al. (PGPub No US 2020/0074862 A1)

Teaches a method where a first vehicle makes, using a first machine learning-based model, a determination that raw image data captured by the first vehicle does not indicate the presence of a driving hazard. The first vehicle sends a hazard assessment request to a second vehicle in communication proximity of the first vehicle that includes the raw image data. The first vehicle receives a hazard detection response from the second vehicle that indicates a driving hazard identified by the second vehicle by applying a second machine learning-based model to the raw image data included in the hazard assessment request. The first vehicle adjusts a path of travel of the first vehicle to avoid the driving hazard identified by the second vehicle.

Becker et al. (US Patent No 10,037,613 B1)

Teaches systems and methods for tracking vehicles or other objects that are perceived by an autonomous vehicle. A vehicle filter can employ a motion model that models the location of the tracked vehicle using a vehicle bounding shape and an observation model that generates an observation bounding shape from sensor observations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668